Harrison, J.
This is an application for a writ of prohibition, and is the counterpart of a proceeding between the same parties, No. 15513, this day decided (ante, p. 121).
At the same time that the superior court denied the petitioners’ motion to enter judgment upon the findings that had been filed therein, it granted a motion of the defendants, and fixed a day for the trial of the cause in accordance with its previous order of May 13th. Thereupon the plaintiffs made application here for a writ of prohibition restraining the superior court from proceeding in the trial of the cause.
That application must be denied, for the reason that the order of the court was made in a cause then pending before it in which it had jurisdiction over the subject matter and the parties thereto, and which had not been fully tried. If the court committed any error in making the order, or should commit any error in its further proceedings during the trial of the cause,- the plaintiffs *125have a complete and perfect remedy by an appeal from the judgment that may be rendered therein.
The application for the writ is denied.
McFarland, J., Garoutte, J., and Fitzgerald, J., concurred.